Citation Nr: 1208714	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a blood clot disorder.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for residuals of multicentric basal cell carcinoma of the left side of the neck.

5.  Entitlement to service connection for acute pharyngitis, claimed as with chronic problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is currently in the jurisdiction of the Detroit, Michigan RO.

A Travel Board hearing was held before the undersigned in October 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.  The Veteran was also granted a sixty-day abeyance period for the submission of additional evidence to support his claim.  He submitted evidence in August 2011 without a waiver of RO initial consideration.

In the September 2008 rating decision, the RO denied service connection for, in pertinent part, bilateral genu valgum.  The Veteran's record also reflects treatment for osteoarthritis of both knees.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Applying the Clemons concept to this case since the record reflects multiple knee disability diagnoses, the Board has recharacterized the bilateral genu valgum issue as service connection for a bilateral knee disability to ensure that the full scope of the knee disability is considered.  The Veteran is not prejudiced by this recharacterization, as it ensures that any knee disorder reasonably encompassed by his original claim will be considered.

In written argument submitted by the Veteran's representative in April 2010 and at the October 2010 hearing, it was indicated that the Veteran was appealing the RO's denial of his blood clot disorder claim, though he had not listed this issue on his February 2010 VA Form 9.  Generally, a Substantive Appeal must be filed within sixty days from the date that the Agency of Original Jurisdiction (AOJ) mails the Statement of the Case (SOC) to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b)(1).  As the rating decision was dated September 2008, and the SOC January 2010, the April 2010 and October 2010 statements are, on their face, untimely.  However, the Court has held that an untimely filed Substantive Appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  Because the Veteran's representative submitted written argument and the Veteran presented testimony regarding his blood clot disorder claim at the Board hearing, the Board finds that there is good cause to waive the issue of timeliness since the issue has been treated as if it were part of his timely filed Substantive Appeal.  See Percy, 23 Vet. App. at 44-46.  Thus, the requirement that the Veteran file a timely Substantive Appeal as to that issue is waived and the Board will exercise jurisdiction over the Veteran's blood clot disorder claim.  See id.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, a blood clot disorder, a bilateral knee disability and residuals of multicentric basal cell carcinoma of the left side of the neck are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

At the October 2010 hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal regarding entitlement to service connection for acute pharyngitis, claimed as with chronic problems.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding entitlement to service connection for acute pharyngitis, claimed as with chronic problems, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the October 2010 hearing, the Veteran indicated that he wished to withdraw his claim pertaining to pharyngitis.  See Board Hearing Tr. at 2.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  The Veteran has properly withdrawn his appeal pertaining to pharyngitis.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  




ORDER

The appeal concerning entitlement to service connection for acute pharyngitis, claimed as with chronic problems, is dismissed.


REMAND

The Veteran is claiming that his bilateral hearing loss, blood clot disorder, bilateral knee disability and multicentric basal cell carcinoma of the left side of the neck (herein skin cancer) are all due to conditions he experienced while in service.   The Board has determined that before it can adjudicate the Veteran's appeal, additional development is required.  

I.  Examinations

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent lay or medical evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

A.  Bilateral Hearing Loss

With respect to the Veteran's bilateral hearing loss, a September 2010 private treatment record from certified physician's assistant F.K. lists the Veteran as suffering from hearing loss, and he testified to experiencing hearing loss since leaving service.   See Board Hearing Tr. at 8.  Additionally, the Veteran later submitted a June 2011 hearing test, showing hearing loss.  [Though he did not explicitly waive RO consideration of that evidence, the RO will have an opportunity to review this record on remand.]  Thus, there is competent evidence of a current disability, which satisfies the first McLendon element. 

The Veteran contends that he endured significant noise exposure while in service, specifically because he was in armor as a tanker and was in close proximity to firing, wearing hearing protection only incidentally.  See Board Hearing Tr. at 4.  His DD 214 confirms his last duty assignment and major command as "Armor."  Thus, there is also an indication that the Veteran's bilateral hearing loss may be connected to service.  However, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Therefore, the remaining McLendon elements are satisfied, triggering VA's duty to obtain an examination.  

	B.  Blood Clot Disorder

Similarly, the Board finds that on remand an examination is required to obtain an etiological opinion regarding the Veteran's blood clot disorder.  The September 2010 private treatment record from F.K. indicates the Veteran suffers from blood clots, thereby satisfying the first McLendon element.  At the October 2010 hearing, he proffered that his blood clot disorder could be due to exposure to airborne elements while in Korea, and his representative also suggested it could be due to exposure to chemical fumes while working on tanks during service.  The Veteran's DD 214 shows he was a Wheeled Vehicle Mechanic in service, so such exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  This, combined with the fact that the Veteran has not had an examination ascertaining whether his blood clot disorder is related to service, makes such an examination required under McLendon.

	C.  Bilateral Knee Disability and Skin Cancer

VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011). 

Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Here, the record reflects that the Veteran had a July 2008 VA examination covering, in pertinent part, his bilateral knee disability and skin cancer.  For reasons discussed below, the Board finds this examination to be insufficient as it pertains to these issues, and a new examination must be obtained on remand.

The Veteran's entrance exam indicates he suffered from bilateral genu valgum prior to service.  Service treatment records (STRs) reflect complaints of pain in both knees, as well as treatment for a subsequent knee injury.  During the October 2010 hearing, the Veteran stated that prior to service he did not have any knee pain or problems with his knees, but that he experienced knee strain through basic training, tank school and at his duty station.  See Board Hearing Tr. at 13-15.  The July 2008 VA examination found that the Veteran's bilateral knee disability was likely due to the aging process compromised by working for years in a factory jumping in and out of boxcars when loading automobiles, and that there was no evidence of aggravation of his condition while in service.  However, the Veteran controverted this report at his October 2010 hearing, stating that he never jumped out of boxcars at work, but rather that he walked back and forth on a loading plate.  See Board Hearing Tr. at 16.

Moreover, the examiner did not discuss the Veteran's in-service knee complaints apart from his knee injury, and only then noted that the Veteran had a contusion while in service.  STRs show a severe sprain and that the Veteran was put on limited duty for five days.  This, compounded by the contradictory statements about the nature of the Veteran's factory work, makes the July 2008 VA examination inadequate to determine whether the Veteran's bilateral knee disability was aggravated during service, and warrants an additional examination.

Likewise, the examination does not give a sufficiently detailed opinion as to the Veteran's skin cancer, which he claims was caused by a severe sunburn incurred aboard a ship in Korea.  In particular, he said the sunburn resulted in blisters on his legs and a sore neck, and that he never again experienced a sunburn as severe.  See Board Hearing Tr. at 24-25.  On his February 2010 VA Form 9, he reported that his records show treatment for a severe sunburn.  STRs indicate the Veteran was seen to "dress blister(s)," but do not specify the location of the blisters or the cause.

Though the July 2008 VA examination notes that the Veteran attributes his skin cancer to sun exposure while aboard a ship in Korea, the examination does not address the Veteran's contention that he suffered from a severe sunburn, as opposed to sun exposure generally.  The Board finds this opinion lacks specificity as required by 38 C.F.R. § 4.2 (2011), thereby necessitating an additional opinion.

II.  Private Treatment Records

The record reflects that the Veteran receives yearly physicals, which include a skin cancer check and treatment for his blood clot disorder, performed formerly by Dr. P.A. and presently by Dr. M.A.  See Board Hearing Tr. at 27, 34-35.  However, no such reports are of record.

Moreover, the record reflects that the Veteran receives ongoing treatment for his bilateral knee disability from F.K.  The last such treatment note is dated September 2010, raising the likelihood that there are more recent outstanding records.

The Veteran also stated in his July 2007 claim that he had left knee surgery performed by Dr. S. at Butterworth Hospital in Grand Rapids, Michigan.  The Veteran did not respond to a May 2008 letter from the RO requesting that he provide a VA Form 21-4142, Authorization and Consent to Release Information to VA, for this physician and no treatment notes from Dr. S. are of record.

VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for multicentric basal cell carcinoma of the left side of the neck, blood clot disorder and a bilateral knee disability since service and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from Drs. P.A and M.A., certified physician's assistant F.K., and Dr. S.  The AOJ should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to assess the etiology of his bilateral hearing loss.  The examination should include audiometric studies and Maryland CNC speech discrimination testing to determine whether the Veteran has bilateral hearing loss by VA standards.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of the Veteran's bilateral hearing loss, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to in service exposure to noise, or is otherwise causally related to service.

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding his in-service noise exposure.

The examiner must explain the rationale for all opinions given.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA examination to assess the etiology of his blood clot disorder.  The examination should include any testing necessary to determine whether the Veteran has a blood clot disorder due to exposure to airborne elements or chemicals while in service.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of the Veteran's blood clot disorder, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to in service exposure to airborne elements or chemicals, or is otherwise causally related to service.

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding his in-service exposure to airborne elements or chemicals.

The examiner must explain the rationale for all opinions given.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA examination to determine the likely etiology of his bilateral knee disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the claims file, the examiner should provide opinions on the following questions: 

a)  Did the Veteran's preexisting bilateral genu valgum permanently increase in severity during active service? 

b)  If there was a permanent increase in severity in his preexisting bilateral genu valgum, then is there clear and unmistakable evidence that the permanent increase in severity was due to the natural progression of the disability?

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding the history of his knee pain and the nature of his factory work.

The examiner must explain the rationale for all opinions given.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Arrange for the examiner who performed the July 2008 VA examination to clarify and expand on the opinions rendered in the report.  Ask that examiner to review the service treatment records, all private treatment records and all VA treatment records, and to state that this review was accomplished.  (If the July 2008 examiner is unavailable, ask another appropriate examiner to review the claims file and answer the question posed below.  If deemed necessary by the examiner, schedule the Veteran for an examination.) 

The examiner should express an opinion regarding the likely etiology of the Veteran's multicentric basal cell carcinoma of the left side of the neck, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to a severe sunburn incurred during service, or is otherwise causally related to service.

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding the severity of his sunburn while in service, and that he has not had another severe sunburn since that time.

The examiner must explain the rationale for all opinions given.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Readjudicate the claims (to include consideration of any evidence submitted without a waiver of AOJ initial review).  If any of the claims remain denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals




























Department of Veterans Affairs


